      Case 7:20-cr-00240 Document 56 Filed on 04/08/20 in TXSD Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

 UNITED STATES OF AMERICA,
              Plaintiff,

 v.                                                                No.     M-20-CR-0240-01

 DANIEL SEPULVEDA
              Defendant.

                           Response in Opposition to Defendant’s
                            Motion to Revoke Detention Order

        Defendant moves to revoke the order of detention entered by U.S. Magistrate

Judge Ormsby on February 13, 2020 (Dkt. No. 25 1). The detention statute permits

the court to reopen a detention hearing at any time before trial, if the judicial officer

finds that information exists that was not known to the movant at the time of the

detention hearing and that has a material bearing on the issue of whether there are

conditions of release that will reasonably assure defendant’s appearance and the

safety of the community. 18 U.S.C. 3142(f)(2). Defendant’s motion is based not

on any errors of fact or law, but rather based on the “on the Covid 19 pandemic and

the inability to meet with the defendant at the detention center for risk of virus spread

“(Defendant’s Motion to Reduce Bail Doc.55) While some courts may consider the



        1
         It is not clear from the Defendant’s Motion to Revoke the Detention Order whether he is seeking
reconsideration before the Magistrate of the Magistrate’s Order of Detention which the government is opposed
to because the government does not believe that it sets forth new grounds for reconsideration or whether the
Defendant is seeking to appeal the Magistrate’s Order to the District Court. This response discusses both.
     Case 7:20-cr-00240 Document 56 Filed on 04/08/20 in TXSD Page 2 of 6



present pandemic circumstances as new information to consider, at least one district

court has rejected this argument because the general prospect of infection by the

novel coronavirus does not supersede the statutory considerations of 18 U.S.C.

§ 3142. See United States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at

*3 (D. Md. Mar. 17, 2020) (denying relief and noting that, “as concerning as the

COVID-19 pandemic is, resolving an appeal of an order of detention must in the first

instance be an individualized assessment of the factors identified by the Bail Reform

Act”). The Court should deny the motion.

1.    FACTUAL AND PROCEDURAL BACKGROUND

      On January 30, 2020, a Grand Jury sitting in McAllen, Texas returned an

indictment charging the defendant Daniel Sepulveda with conspiracy to possess with

intent to distribute more than five kilograms of cocaine, and possession with intent

to more than five kilograms of cocaine, that is approximately 320 kilograms of

cocaine on January 17, 2019. Also charged in the indictment was the defendant’s

brother Evaristo Sepulveda, III, and Juan Indalecio Garcia. On February5 2020,

federal agents executed a search warrant at the defendant’s residence, and arrested

the defendant. At the contested detention hearing, Special Agent Christopher

Donahue testified that as the defendant was being transported to DEA, the defendant

claimed to DEA agents that he had people on the other side of the hill waiting for

them, and at DEA, Daniel Sepulveda told the agents that they were lucky he did not



                                         2
     Case 7:20-cr-00240 Document 56 Filed on 04/08/20 in TXSD Page 3 of 6



have his gun on him because he would of killed at least two agents. Special Agent

Donahue also testified that at the time of the failed smuggling attempt on January

17, 2019, Daniel Sepulveda was the driver of the ATV that contained the cocaine,

and that when the attempt was averted, Daniel Sepulveda swam into Mexico in order

to avoid apprehension by law enforcement. Special Agent Donahue also testified

that Daniel Sepulveda’s flight into Mexico was corroborated by text messages

between he, and his wife, Ariana Sepulveda, on his phone in which they discuss the

seizure, where he was staying in Mexico, and the risk of him crossing back into the

United States at the Port of Entry or the river. After the contested hearing, Magistrate

Judge Ormsby made detailed findings on the record, concluding that by clear and

convincing evidence the no condition or combination of conditions will reasonably

assure the appearance of the Defendant as required and the safety of the community.

2.    STANDARD OF REVIEW BEFORE THE DISTRICT COURT

      When reviewing a magistrate judge’s order of detention, the district court acts

de novo and must make an independent determination of the proper pretrial detention

or conditions for release. See United States v. Reuben, 974 F.2d 580, 585 (5th Cir.

1992); United States v. Fortna, 769 F.2d 243, 249 (5th Cir. 1985). In conducting

that review, the district court “review[s] the record of the hearing before the

magistrate, as well as [any] additional evidence presented” but is not required to hold

another hearing. United States v. Baker, 703 F. Supp. 34, 36 (N.D. Tex. 1989).



                                           3
     Case 7:20-cr-00240 Document 56 Filed on 04/08/20 in TXSD Page 4 of 6



      A defendant should not be released pending trial if a judicial officer

determines that “release will not reasonably assure the appearance of the person as

required or will endanger the safety of any other person or the community.” United

States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989). “[T]he lack of reasonable

assurance of either the defendant’s appearance or the safety of others or the

community is sufficient; both are not required.” Fortna, 769 F.2d at 249 (citation

omitted). A determination that no condition or combination of conditions will

prevent the risk of flight must be supported by a preponderance of the evidence. See

United States v. Trosper, 809 F.2d 1107, 1109 (5th Cir. 1987). A determination that

no condition or combination of conditions will assure that the defendant does not

pose a danger to a person or the community must “be supported by clear and

convincing evidence.” 18 U.S.C. § 3142(f).

3.    ARGUMENT AND ANALYSIS

      Defendant’s motion largely ignores the factors the Court is actually required to

consider in determining whether defendant should be released or detained pending trial.

Those factors militate strongly for defendant’s continued detention.

      First and foremost, the defendant is charged with a serious drug offense under

21 U.S.C. 841 (a) (1) and facing a mandatory minimum of from ten years to life if

convicted. This gives rise to a statutory presumption under the Bail Reform Act that

no condition or combination of conditions will reasonably assure the appearance of



                                            4
     Case 7:20-cr-00240 Document 56 Filed on 04/08/20 in TXSD Page 5 of 6



the person and the safety of the community. 18 U.S.C.3142 (e )(3). And even if the

defendant presents “evidence tending to rebut the presumption,” the presumption

“nevertheless remains in the case and is a factor to be considered.” Fortna, 769 F.2d

at 251; see also Hare, 873 F.2d at 798-99 (“[T]he court may still consider the finding

by Congress that drug offenders pose a special risk of flight and dangerousness to

society.”).

      The weight of the evidence against defendant strongly supports his detention.

      As testified to at the detention hearing, federal agents actually observed the

defendant swimming into Mexico, after ditching the ATV carrying the cocaine into

the river. Moreover, text messages between the defendant and his wife confirm that

the defendant fled into Mexico.

      While the defendant has family ties in the community, these ties do not work

in his favor. His brother Evaristo Sepulveda III is also charged in the same

conspiracy with the same offenses. As testified during the detention hearing the

Sepulveda/Garcia drug trafficking organization has long controlled the Midway area

in Starr County and used it to smuggle large quantities of drugs and money.

      Moreover, the defendant has demonstrated his dangerousness to the

community by stating that if he had gotten his gun he would have killed two federal

agents executing a lawful search warrant and arrest warrant.

4.    CONCLUSION



                                          5
     Case 7:20-cr-00240 Document 56 Filed on 04/08/20 in TXSD Page 6 of 6



      For these reasons, the government respectfully asks the Court to deny

defendant’s motion.



                                               Respectfully submitted,

                                               RYAN K. PATRICK
                                               United States Attorney

                                               /s/
                                               Patricia Cook Profit
                                               Assistant United States Attorney



                          CERTIFICATE OF SERVICE

      I certify that on April 8, 2020, I filed this response with the clerk of court for

the U.S. District Court, Southern District of Texas, which will electronically

forward this response to defendant’s counsel.


                                               /s/
                                               Patricia Cook Profit
                                               Assistant United States Attorney




                                           6
